Title: Hendrik Calkoen to John Adams: A Translation, 31 August 1780
From: Calkoen, Hendrik
To: Adams, John


      
       31 August 1780
      
      I am Sorry that the time does not permit my reflecting any longer, upon the Subject in question, you will therefore be so kind as to content your self with those few remarks, so as they may arise in my thoughts, which will perhaps cause the one or other recollection to appear, that ought to have been placed something Sooner.
      To encourage and Establish as much as possible the general credit of the United States of North America here in Holland, would be above all things necessary an exact authentic and True information of the present Situation of her affairs, accompanied by a previous, Short, tho real account of their course, before during and after the commencement of the troubles, till this day; Where with if it was necessary, to be provided with the genuine Documents and demonstrations. One might be able to resume it in a letter to the Right Honourable G. Germain, to expose by that means his ridiculous or improbable Vantises presented in the House of Parliament, concerning the appraching reconciliation with America, by composing the same further, in an ironical tone, that it might be that means pass the more thro Every bodies hands. But of this present state of affairs, might one further foresee, what the natural consequence of this War must be, because one can judge with more probability of the presumtive issue of affairs; by comparing them with any other event of the like that has happened. Would not a Just and fitted comparison and parallel of the situation of affairs, so as they were at our Revolution, with those of North America be of very great effect, and produce some new observations of consequence, because I am better informed of our war before its independency and adherency, I shall therefore inform you of it, as likewise confirm my abovementioned remarks, by the following Scetch Viz:
      Our Revolution must not pass as one continual Revolution, but as two different ones, yes perhaps three, considered as deriving from each other. The first under the conduct of the Nobility, delivering the known Petition, commencing at the same time mutual engagements, which were miscarried intirely, tho the Prince of Orange in the Counsel of the party in Suffrance, that is of the opposition, had made up and advanced secretly this League; the reason was that the Commonalty becoming bold upon this convention, Esteemed themselves properly fortifyed, went furiously at Work Beeldstorming plundering, depriving the Churches and other Sanctuaries of their Ornaments, throughout the whole Country, by which means the designs of the prudent and well meaning Native Politicians were intirely frustrated, the apprehention with reason of the Roman Catholic Nobility, that the intire abolishment of their Religion was aimed at, induced them to Seperate from the league, that they had already Signed, and returned to the Court party, which they with much facility gained, because it was thought, so as it in reality was, that by means of this division, the whole convention would be torn; it likewise happened too, thro the Italian Policy of the Governess Margaretha and her Counselors; Everything disposing itself for Submittance and that without a foreign Soldier in the Country, nor the least require made for any, indeed so far to the contrary, that Margaretha wrote to Spain and could write with truth, “that the Rebellion was Stopt and that every thing was preparing with Speed for Subjection.”
      Had the King but then put aside his resolution of sending an Army, with Duke d’Alba at the head, the Netherlands would be still in Slavery, yes even if he had judged proper to have left Orange, Egmond, and Hoorn unmolested, likely should the same have happened, because the Prince of Orange would then by all probability not have mentained the affair any longer, but the King preversly comprehending, that the occasion was now too fair to invest himself with an unlimitted Sovereignty, Sends Duke d’Alba hither at the head of a mighty Army, and attacks the abovementioned Ringleaders of the opposition, in person, goods and honour, depriving them of their lives and by making himself master at the same time, of the Whole Country, frontiers &c.
      
      The Prince of Orange meeting with such barbarious treatment, brought him to dispair, took recourse to Arms, and came off in the year 1568 with an Army, that he could perform nothing with, even of such little consequence, that it, thro want of pay, diminished of its own self.
      Duke d’Alba was, and continued by that means master of all, the Inhabitants with Repugnancy to their inclination of Courage, found themselves under the necessity of submitting intirely. Had he then even with a little Soldiers moderation gouverned the affairs, the Second extinguished Rebellion, would never have dared, to have raised its head again, but, thro violence, fire and Sword, would he cement his Sovereignty, which occasioned the accidental, and intire unadvised Assault and conquest of the Briel, executed by a few desperate Netherlanders; That stroke induced mostly, the two Provinces, Holland and Zeeland to rise against him; it gave at last the Prince of Orange an oppertunity, of Setting his feet in this Country again, from where he had been banished for Severall Years. The revolt, of one Town after the other, occasioned by this unexpected event, puzled Duke d’Alba vastly, which place to attack first, and extinguish by that means, the flames that were increasing with great rapidity. His Supiriority during the Year 1573 and 74, favoured him in recovering Severall advantages. He conquerd anew Several of the revolted Towns, and every thing would have been forced a third time, to Submission; above all under the Government of his Successor Requesens, who, with much more temperament, went to work, and who would without the least doubt, have rendered the Court Victorious, had he not most unexpectedly died, even without Establishing any form of Gouvernment, or having Chosen a Successor ad interim.
      The Counselors of State were naturally obliged, by provision to invest themselves, with the Gouvernment of affairs. The Netherlanders having the Tiller in their hands, and as averse as ever of a foreign Yoke, made a very dextrous use of this opportunity; by imprisoning the Counselors of the Spanish party, whilst the unpaid Spanish Soldiers were revolting, which ended with plundering and Prey of friend and Enemy; All the Provinces that were till thus far with Spain in War, against Holland and Sealand, united to defend the Mother Country against all foreign forces and importunitys.
      The Prince of Orange was ordered to Braband, the famious Paciffication of Gend was established in a short time after, in a proper Situation, by which means not only the peace with Holland and Sealand was concluded, but likewise a Convention, to remain as formerly, under the King’s authority, and to join each other in Expelling any foreign forces that might attempt returning into this Country.
      Holland and Sealand in the mean While recovering their former Strenght, and Spain obtaining from day to day more and more Enemies, gave the affairs here a favourable appearance, tho they remained in an unstable Situation. Difference of Religion, Ambition of a few Dutch Noblemen, with Jealousy seeing, that the Prince of Orange was daily increasing in the Esteem of the Commonalty, the furious Zeal of the Clergymen; those and many other casualties rendered the Situation of affairs, of a very long uncertainty; Small events for and against the cause, were accompanied by important consequences. The Prince of Orange remarking by all those difficulties, that it was impossible to draw all the Provinces under one line, occupied himself by times in concluding a new Union at Utrecht,to prevent by that means the Submission of a party of Netherlanders that might incline to it; If even the evil that, that Skilful man foresaw, had instantly brooken out.
      One might make an end of the comparison at this period, with the only exception, of the unexpected assassination of William 1st. in midst of the Netherlands decaying situation of affairs, deprived them intirely of their greatest Support; but neither this change, the Youth of Maurits, nor the Confusion that Leicester kindled, could give an officer by name, of Parma, the least occasion to Subject the Netherlands again, so as has appeared by the course of affairs. In the meanwhile the principallest decision of the War has been at Sea, executing from time to time audacious and fortunate expeditions at Sea, by which it seems alone that Netherland has had more advantages in, than America; The Spanyards Supiriority at Sea, by comparing the same with ours at that time, is much the same, as that of England is at present, with America.
      Out of this short Schetch of the Situation of affairs, which resemble much each other in all particularities; but to return to the affairs again, there can be more than one remark drawn from them, that can be of service to the one in question. The great difference between us and America is very evident, as likewise are the great advantages in general that has been perceived there during this War. For America must be Conquered yet, and then afterwards preserved. Suppose England was to become Master of it, then England shall begin first where Spain began, the trouble of preservation shall than (all other considerations layed aside) be so much the greater, as the land it self is in proportion, much larger than our little Country. Has now Spain, with a Strong army in this Country, in total possession of the whole, as likewise of the frontiers, Ammunition, financies and God knows what more? Has Spain, that proportion to Netherlands at least, Mightyer, than what England is with regard to America, the same Netherlands were at that time devided into different sorts of animosities, tho withall that, they have not been able to preserve them, the hatred that the Nation had against Spanyards or a Spanish name. Expelled them all. Need one therefore be cautious in foretelling also, that if even America was once to be intirely conquered, and forced to Submit, its preservation and Salvation, would be imperformable for Engeland, with her exausted forces.
      This argument, this comparison and parallel well effected in all its particularities by a Skilfull hand, would be a strong argument both for Skilful and unskilful people. To urge it, one would be under the necessity of making use partly or totally, of the following questions things.
      1. To prove with Speaking facts that an implacable hatred and aversion reigns throughout America.
      2. That this general is, or at least so general, that the Tories are in so Small a number, and of such little force, that they are counted as nothing.
      3. That America, not withstanding the War, daily increases in Strenght and force.
      4. Whether America then in or of itself thro means of purchaseing or exchanging the productions from their respective Provinces, would be able to continue the war for at least 6, 8 or 10 Years, even if they were intirely deprived of the trade with Europe, or their Allies Exausted by the war, and forced to make a Separate peace, were to leave them.
      5. That there is no voluntary revolt of one or more of the Provinces to be apprehended, and if even it was to happen, of one, or more, Whether the others would not be able to defend themselves.
      6. That no Person in America is of so much influence, power, or credit, that his death, or thro corruption of English money, could be of any nameable consequence.
      7. That the Commonalty in America are not inclined, nor would be able to find Sufficient fundaments to frustrate by force the good intentions of the Skilful Politicians, even as the Beeldenstorm did, notwithstanding all the wise measures, that the Prince of Orange had taken.
      
      8. What England properly ought to do, to force America to Submittance, and preserve her in the Same, what should be required to do it? How much time, money and Vessels, would be wanted for that purpose?
      (N.B. One comprehends, that this must only be performed, by reserving the essential Secrets of State; which remark is here once for all explained.)
      Out of this might, and must be proved the imperformable view of England.
      9. How strong the English land force is, that actually carry Arms against America? How strong it was at the beginning of those troubles? Whether the Same is in an increasing, or always diminishing Situation?
      10. How great the Effective force of America is, that’s in opposition to it, as well relative to the number of men, as their discipline, from the Commencement of the troubles, till thus far? Is there a good Supply of Warlike Stores, are they to be found partly or intirely in America, or must they be imported?
      11. How great is the present debt of America? What has she yearly use of to act defensively, are those wants Supplied by the inhabitants themselves or by other Nations? If in the latter case, what does America loose of her Strenght by it? are they not in one manner or the other recompenced again by some other equivalent advantage? If so, thro which? What would be required to act offencively, and by that means shorten the War?
      12. What countenance has the Situation of the financies? how much does the expences excel the Yearly income? does the annual Revenue, deriving from the Taxes, increase or diminish? over the whole or in some particularities, which are the reasons to be given for it?
      13. Of What resources might America hereafter, Still make use of?
      14. What is the quantity of the made, and in circulation Paper Money? What Credit the inhabitants have for it in their daily business? What designes they have by maintaining its Credit, by preventing as much as possible its increase and in what manner theyll realize it?
      15. Does not the English army itself, thats in America, lay out its pay, or at least the greatest part; must in spite of England cause a great circulation of effective money? If so, at how much can the yearly benefit, be calculated at? Are not the greatest part of the mutual Prisoner found for in America? Who is it that has the care of their maintainance? The Power, that they have Served, or well that one, Who made them Prisoners? If it is the Power that they have served, the question is, whether America then Supplies them with money, or does it by furnishing them with provisions and other necessaries? How does that happen with regard to Bourgoyn’s Army? If they buy and pay the Commodities they are in want of with effective money, great quantities of Gold and Silver must by that Means circulate among the Americans, and also fulfill Vastly their urging want of Money—pray whats your opinion of this reflection?
      16. Who looses the most by desertion, America or England? Do the English deserters serve voluntarily and well in the American army? Upon what footing can they, who do not enter into the Army, Subsist? how great is their number? do they Suffer under any difficulties of want, or can they properly Subsist?
      17. Have they any informations, that one can rely upon concerning the Population? does it increase or diminish? or is it almost in the same Situation, as it was, at the beginning of the War?
      18. Does Sufficiant tranquility, contentment, and prosperity reign in those places where the rage of War is not effectual? can one Sufficiantly Subsist there, without feeling the oppression of the Taxes? does plenty abound there, that is, more than is needful, and are the People well affected and encouraged to persue the war and endure its calamities, or is there poverty and dejection?
      19. Is not Peace very much longed for in America, might not that perhaps give some inducement of hearckning to proposals appearing very fair (but which are in reality to the contrary) which one might be too quick in listning too, and forced to accept?
      20. Has there not been different opinions in Congress with regard to this, and from which animosities have arisen?
      21. Are there no Malcontents in America, over the public government, tho much inclined otherways for the American cause, who might force the Nation or Congress against their Resolutions and interests to conclude a Peace?
      22. General Monk repaired the Kings government, in England, might not one American General or the other, be able, by way of discontent, or drawn thro Corruption, to perform the Same? Should the Army follow his orders on such an occasion?
      23. Should one or more Politicians thro Intrigues, undertake the same, with any hopes of Success, should even the Army assist him in Such a case?
      24. The new arisen Revolution must certainly have made a great change in the affairs, and even so, that a vast many people, tho at present free of the Enemies incursions, have with all that lost their daily Subsistance; are the occupations which came instead of their old ones, been till thus far Sufficient to Supply their want? and are the affairs already to that respect brought upon a new durable footing, that no Want or poverty of consequence can be Suffered on that account alone?
      25. Do they, who have lost their possessions and fortunes by the War, endure the same in general patiently as compatriots, in so far that nothing can be feared of them?
      26. How has it gone with the Cultivation of the land, before the troubles, at their Commencement, and at present? What change of increase or diminish have those places undergone where the War has not in long raged?
      27. How was the Situation of Manufactures, manual art, and trade in general at the beginning of this War, what change of increase or diminish have they met with, during the Same?
      28. Has America gained or lost, by the mutual capture of Ships? how much is the benefit or prejudice of it, by calculation?
      29. Which are the veritable damages Sustained, or Still to be Suffered, by the loss of Charlestown, and what influence the same has had over the minds in general?
      See there Dear Sir, my thoughts over the Subject, in some degrees circumstantially proposed.
      I conceive very clear, that all the made questions, cannot nor must not be publicly answered. Also is the one of more consequence then the other, the positive proof of these and other affairs, shall above all in Severall cases fall very difficult, yes often be impossible, but one can then take for assistance and relief a Negative demonstration, by Example Article 14 concerning the Paper money, its miscredit is perhaps if I may Judge, without having a local knowledge of it, the principal inability of America. If no Satisfactory Solution could be given of it, the inquest must be turned negatively in an inquiry of the English financies prescribing their depretiated Situation, for which purpose one must above all things make use of Humes remarks concerning their public debt, which would at the same time be a feeling pinch for their Credit. While Hume has made such dreadful fear exciting predictions about it, that at a Simple lecture of his remarks, one feels a remarkable perturbation, even if one has none, or but very little concern in their funds.
      I Humbly beg youll be mindfull in procuring me the lecture of the Original Act of Independency, because I am from day to day more and more persuaded, that the English Newspapers are also deceived, and that I have likewise read a Counterfeited peace.
      I am therefore very desirous to read with attention, a real peace of so much consequence.
      In the mean while I have the honour to remain with much Esteem.
     